DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US Pub. No. 2008/0037484), hereinafter referred to as Sugiura, in view of Watanabe et al. (US Pub. No. 20090193232), hereinafter referred to as Watanabe.
Referring to claim 1, Sugiura discloses a system, comprising: a plurality of source node circuits (server, [0078], NOTE: servers are made up a plurality of circuits), wherein a particular source node circuit is configured to: generate a plurality of data transactions (data transmitted by the server, [0078]) for one or more of a plurality of destination node circuits (MT1-3, fig. 1); and store the plurality of data transactions in a respective queue (the queue of the AP control device 12, [0092]); and a plurality of access units (AP1-3, fig. 1), each access unit of the plurality fig. 1, [0073-0074]), wherein a particular access unit (AP1, fig. 10) of the plurality of access units is coupled to the particular source node circuit and is configured to: in response to a beginning of a transfer cycle, place into an available slot (packet storage portion 32 is a portion which stores packets in accordance with each terminal, [0113]) a particular data transaction that was sent by a first coupled access unit (AP control device 83, fig. 10); reject a transfer of a different data transaction from the respective queue in response to a determination that the particular access unit has no available slot to receive the different data transaction (a buffer overflow…frames overflowed in the buffer are discarded, [0014], fig. 10); and assert a stall signal in response to a determination that the different data transaction has been rejected (AP1 (113) transmits a pause frame as Ethernet flow control to the AP control device 83 because of a buffer overflow, [0014], fig. 10).
While Sugiura teaches a mechanism to stall packet transfer based on a discard condition and retransmission threshold, see [0021], Sugiura does not appear to explicitly disclose the condition being “a determination that the different data transaction has been rejected for a threshold number of transfer cycles.”
However, Watanabe teaches a technique which performs a stall operation on the condition of “a determination that the different data transaction has been rejected for a threshold number of transfer cycles” (when the number of retries exceeds a predetermined value. By counting the number of retries and suspending the read request based on the number, [0085]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sugiura and Watanabe before him or her, to modify the flow control of Sugiura to include the retry counter of Watanabe because the retry suspension would improve system efficiency.
The suggestion/motivation for doing so would have been to improve system efficiency (Watanabe: [0085]).
Therefore, it would have been obvious to combine Sugiura and Watanabe to obtain the invention as specified in the instant claim.

As to claim 2, Sugiura discloses the first coupled access unit is configured to halt a transfer of subsequent data transactions in response to detecting the asserted stall signal (a pause frame…discards frames addressed to the terminal MT2 (115) with a good radio wave condition, as well as frames addressed to the MT1, [0015]).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184